£UfO Alio £4   Ail o- j;



      IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

KARL PIERCE,                                   )
                                                      DIVISION ONE
                         Appellant,            )
                                                      No. 72542-4-1


                                                      UNPUBLISHED OPINION
DR.   BENJAMIN SANDERS and                     )
DR.   JENNIFER DOE,                            )

                         Respondents.          )      FILED: August 24, 2015


        Per Curiam — Karl Pierce attempted to file this action for damages in King

County Superior Court and moved for a waiver of the filing fee. The trial court found

Pierce indigent, but refused to waive the filing fee on the grounds that 'the Non-Claim

statute [was] not followed." We granted Pierce's motion for discretionary review and

now reverse.1

        In Jafar v. Webb. 177 Wn.2d 520, 532, 303 P.3d 1042 (2013), our Supreme

Court held that once the trial court determines that a civil litigant is indigent under GR

34, it must waive all filing fees and surcharges:

        We hold GR 34 provides a uniform standard for determining whether an
        individual is indigent and further requires the court to waive all fees and costs for
        individuals who meet this standard. The rule was adopted to ensure that indigent
        litigants have equal access to justice. Any fees required of indigent litigants are
        invalid and must be waived under the rule.

See also Sobota v. Mahlik,              Wn. App.    , 348 P.3d 1222 (2015).




1The King County Prosecutor's Office appeared on behalf of respondent Dr. Benjamin Sanders, but did
not file any objections or pleadings.
No. 72542-4-1/2




      Here, the trial court found Pierce was indigent under GR 34(a)(3)(B) ("his or her

household income is at or below 125 percent of the federal poverty guideline").

Consequently, the court erred in denying Pierce's request for a filing fee waiver.

      We reverse the trial court's order and remand with instructions to grant a waiver

only of filing fees and surcharges in accordance with Gr 34 and Jafar.

       Reversed and remanded.

              FOR THE COURT:                   ~T^